Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The relevant references uncovered by the examiner failed to disclose calculating difference data between the first ECG data and the second ECG data; store the difference data in association with the first ECG data; compress the first ECG data and the difference data to generate compressed data; and transmit the compressed data to a programmable device distinct from the medical device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)      Guilak US5657398, discloses a high-quality, low-bit-rate method of compressing waveform data obtained from a signal. One step in the method involves examining the signal during a periodic event in which such data occurs, and which data includes a first region dominated by high-frequency information and a second region dominated by low-frequency information. The method also includes the additional steps of (1) removing the first region from the event based upon preselected criteria, which criteria are independent of indicia related to the first region, and (2) compressing the data by processing the removed first region according to a first preselected plan which emphasizes low-bit-rate compression, and by processing the data of the entire event according to a second preselected plan which emphasizes high-quality compression [Col.2, lines 30-44].
b)  Chai US9326734, discloses a method of compressing an electrocardiography (ECG) signal and an ECG signal sensing apparatus thereof are provided. The method of compressing the ECG signal includes the following steps. A current first characteristic wave is identified and captured from the ECG signal. A set of difference is obtained by subtracting a previous first characteristic wave from the current first characteristic wave. A first encoding process is executed on the set of difference, so as to obtain a first bit stream. A compressed ECG data is generated, wherein the compressed ECG data at least comprises the first bit stream [Abstract].
(c)  Wheeler US2013/0172763 discloses compression of electrocardiograph signals[title].
(d) Natarajan US5400371, discloses a system and method for filtering random noise using data compression [title].
(e)  Lim et al US2017/0156678, Lim discloses an electronic apparatus for measuring a biometric signal, the electronic apparatus including: a measurer comprising measuring circuitry configured to measure a biometric signal of a person to be examined, and to generate a measured signal having a waveform corresponding to a characteristic of the biometric signal; a signal processor configured to process the generated measured signal; and a controller configured to control the signal processor to generate a compressed signal by compressing the measured signal and at least one piece of characteristic information included in a waveform of the measured signal, when the measured signal is compressed. Thus, a measured biometric signal is efficiently compressed while reducing a loss of main characteristic information [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792